Citation Nr: 0612720	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

 Appellant and her daughter


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.  He died on October [redacted], 2001.  The appellant 
is his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the benefits sought.  

In June 2005, the appellant and her daughter testified before 
the undersigned at a hearing held at the St. Petersburg RO.  
In August 2005, the Board remanded these matters for 
additional development.

In November 2001, the appellant submitted a statement 
indicating her wish for resolution of claims the veteran had 
pending at the time of his death.  These claims were for 
entitlement to an earlier effective date for the grant of 
service connection (with 50 percent rating) for post-
traumatic stress disorder (PTSD) and for the award of a total 
disability rating based upon individual unemployability 
(TDIU).  The Board finds that the earlier effective date 
claims then pending are now properly addressed for the 
purpose of accrued benefits.  These issues have not been 
addressed by the agency of original jurisdiction and are 
REFERRED to the RO for initial adjudication.

The issue of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in October 2001 at the age of 77; 
cardiac arrest resulting from  ischemic cardiomyopathy due to 
atherosclerotic heart disease (ASHD) was certified as the 
cause of death on his death certificate; the death 
certificate also listed diabetes mellitus, anemia, and 
prostate cancer as other significant conditions contributing 
to death.

2.  At the time of death, the veteran was service-connected 
for the following disabilities:  post traumatic stress 
disorder (PTSD); residuals of shrapnel wounds in the left 
forearm, both legs and ankles, both thighs, the left 
shoulder, and the nose; and incomplete paralysis of the left 
radial nerve.

3.  The veteran was not a prisoner of war, he did not serve 
in Vietnam or tropical climate, and there is no credible 
evidence showing he ever had exposure to herbicides, 
radiation, or mustard gas. 

4.  The conditions which caused or contributed to the 
veteran's death were not manifested during service or within 
one year after the veteran's discharge from service, and a 
preponderance of medical evidence is against a showing that 
any such conditions were related to service or to the 
veteran's service connected disorders. 

5.  The veteran's service-connected disabilities are not 
shown to have substantially or materially contributed to the 
cause of his death.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant asserts, essentially, that the veteran's 
service-connected PTSD substantially or materially 
contributed to the cause of his death by exacerbating or 
making more severe the cardiovascular problems which have 
been certified as the cause of his death.  

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death. 38 C.F.R. § 3.312(c)(3).  Moreover, there are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).  Here, the veteran's service-connected 
disabilities (PTSD and the residuals of shrapnel wounds to 
all four extremities and the nose) do not involve active 
processes affecting vital organs.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain 
conditions, such as malignant tumors, anemia, diabetes 
mellitus, hypertension, or myocarditis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. §§ 3.307 
and 3.309 also provide for the presumption of inservice 
incurrence of a number of specified conditions for veterans 
who develop one or more of those enumerated disorders (within 
a prescribed period) after having had been a prisoner of war 
or having had tropical service or inservice exposure to 
herbicides, radiation, or mustard gas. 

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed.  In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a layperson is not competent to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The veteran's death certificate shows that the veteran died 
in October 2001, at the age of 77, as a result of cardiac 
arrest caused by ischemic cardiomyopathy due to ASHD.  It was 
noted that the approximate interval between onset of the 
cardiovascular disease and death was nine years.  The death 
certificate also listed diabetes mellitus, anemia, and 
prostate cancer as other significant conditions contributing 
to death.  The appellant does not assert, nor does the 
evidence show, that any of the conditions listed on the death 
certificate as either causing or contributing to the 
veteran's death were incurred during service or in a 
presumptive period following service.  Service medical 
records do not show any complaints or findings indicative of 
any of these conditions during service or at separation.  
Records of treatment during the years shortly after service, 
likewise, show no complaints or findings indicative of any of 
these conditions.  The Board notes that the veteran was not a 
prisoner of war and had no tropical service.  There is no 
evidence indicating that he had inservice exposure to 
herbicides, radiation, or mustard gas.  As such there is no 
basis to warrant service connection on a direct or 
presumptive basis for any of the conditions listed on the 
death certificate as either causing or contributing to the 
veteran's death.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 
1310, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.

The veteran incurred serious shrapnel wounds to all his 
extremities and to his nose during service.  Service 
connection was established for these disabilities from the 
day after separation from service, and the veteran carried a 
70 percent disability rating for these disabilities from 1947 
to 2000.  While these disabilities were severe, and involved 
recurring problems due to retained shrapnel over the course 
of his lifetime, there is no medical evidence of record 
indicating that the residuals of shrapnel wounds caused or 
contributed to the veteran's death in 2001.  Medical records 
from the last years of the veteran's life do not include any 
notations indicating that the shrapnel wound residuals 
contributed to his terminal illness.  As noted above, the 
residuals of shrapnel wounds to all four extremities and the 
nose do not involve active processes affecting vital organs.  
It is neither shown nor argued that these service-connected 
conditions contributed to the cause of the veteran's death. 

As noted above, the appellant's assertion is that the 
veteran's service-connected PTSD substantially or materially 
contributed to the cause of his death by exacerbating or 
making more severe the cardiovascular problems which have 
been certified as the cause of his death.  

As a matter of history, the Board notes that the veteran 
submitted a claim for service connection for PTSD in February 
2000.  Service connection was granted and a 50 percent rating 
was assigned.  

In support of her contention the appellant submitted lay 
statements and testified credibly (with her daughter) that 
the veteran's PTSD caused him a great deal of stress, 
anxiety, nervousness, and depression, and that it was her 
belief that the veteran's PTSD symptoms severely exacerbated 
the veteran's cardiovascular problems.  The Board does not 
debate the fact that the veteran's service-connected 
disabilities severely impacted his health and led to a great 
deal of difficulty and sacrifice in his life and the lives of 
his family.  That being said, the matter of whether the 
veteran's PTSD symptoms materially contributed to the cause 
of his death by exacerbating his cardiovascular problem must 
be decided based on medical evidence from medical 
professionals qualified to offer such opinions.  As neither 
the appellant nor her daughter is a medical professional, 
statements each has provided are not sufficient, standing 
alone, to establish medical matters such as causation and 
aggravation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, the United States Court of Appeals for Veterans 
Claims (Court) has stated that the VA is not permitted to 
base decisions on its own unsubstantiated medical 
conclusions.  see Colvin v. Derwinski, 1 Vet. App. 171 
(1991). Consequently, to resolve this matter, we must turn to 
and rely on the competent medical evidence of record.

The only medical evidence supporting the appellant's 
contention is found in statements from a private physician, 
DPR, MD, who treated the veteran over the ten-year period 
prior to his death.  In a November 2001 statement DPR, MD, 
noted that the veteran had complained about PTSD symptoms 
including nightmares, depression and insomnia, and he opined 
that the veteran "suffered significant depression and 
anxiety which could have contributed to his coronary heart 
disease and his premature death on October [redacted], 2001."   In 
April 2004, DPR, MD, repeated the above noted statements and 
added the following: "Finally, it is my medical opinion, his 
premature death, Coronary artery disease, was the result of 
post traumatic stress disorder."

In August 2005, the Board remanded this matter in part to 
obtain a medical opinion to assist in determining whether the 
cause of the veteran's death (cardiovascular disease) was 
related to a service-connected disability, such as PTSD.  In 
December 2005, a VA doctor reviewed the veteran's complete 
claims file.  The examiner reported that the veteran had many 
risk factors for cardiovascular disease, and itemized them as 
including the following: his male gender, hyperlipidemia, 
remote history of tobacco product use, and diabetes mellitus 
type 2 (with complications such as diabetic retinopathy, 
gastroparesis, and cardiovascular disease).  The doctor 
stated that the veteran had a history of arteriosclerotic 
disease with coronary artery disease status post a coronary 
artery bypass graft surgical intervention in 1992.  A history 
of congestive heart failure and right carotid endarterectomy 
procedure in 1999 was also noted.

The VA doctor gave the following opinions:

It is less likely than not that the veteran 
suffered from a cardiovascular disability due 
to his service connected post-traumatic stress 
disorder disability.  Further, it is less 
likely than not that the veteran's 
cardiovascular disability was aggravated by 
his service-connected posttraumatic stress 
disorder disability.   

Based on my review of the veteran's medical 
records, it would, in fact, only be with 
speculation for me to report that his 
cardiovascular disability was due to his 
service-connected posttraumatic stress 
disorder disability.  

The veteran's cardiovascular disability is not 
caused by and is not aggravated by the 
veteran's service-connected posttraumatic 
stress disorder, based on review of the 
medical reports of this veteran.  The 
veteran's cardiovascular disability was more 
likely than not due to his age, male gender, 
hyperlipidemia, hypertension, diabetes 
mellitus type 2, and prior history of tobacco 
product use.  

The Board finds that the relatively unsupported opinion from 
DPR, MD, in favor of the appellant's claim, is outweighed by 
the detailed opinion from the VA physician in December 2005.  

The VA physician specifically reviewed the veteran's entire 
medical history, and itemized his many risk factors for 
cardiovascular disease.  The VA doctor concluded that the 
veteran's cardiovascular disease was more likely than not due 
to these risk factors and was not caused by or aggravated by 
the veteran's PTSD.  The Board notes that the December 2005 
VA examiner's opinion is fully supported by the medical 
records on file which document the advancement of the 
veteran's cardiovascular problems over the years and without 
mention of any contribution to their advancement due to PTSD 
symptomatology.  Conversely, DPR, MD, has not provided any 
rationale for his opinion that PTSD played a part in the 
advancement of the veteran's cardiovascular problems, and the 
private doctor's opinion stands alone.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999).  In evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, the December 2005 medical opinion merits substantial 
probative weight.  This opinion against a finding that PTSD 
contributed to the cause of the veteran's death was provided 
following review of the medical evidence in the claims file, 
discusses risk factors for cardiovascular problems, and 
contains a full discussion of the rationale upon which the 
opinion was based.  The opinion from DPR, MD, does not.  The 
private opinion is not supported by evidence or by any 
rationale.  In other words, the opinion favorable to the 
appellant was presented as a bare, conclusory statement, 
while the VA opinion provides a medical rationale 
(attributing the development and advancement of 
cardiovascular disease to the veteran's many other risk 
factors for cardiovascular disease).  Additionally, there is 
no indication that DPR, MD, reviewed the veteran's entire 
medical history. The opinion by Dr. DPR is not entitled to 
more weight merely because that physician has treated the 
veteran.  VA's benefits statutes and regulations do not 
provide any basis for the "treating physician rule," and, 
in fact, conflict with such a rule.  White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001). For these reasons, the VA medical 
opinion clearly outweighs the opinion favorable to the 
appellant's claim.

In summary, the Board finds that the conditions certified on 
the death certificate as causing and contributing to the 
veteran's death were not manifested during service or within 
many years after the veteran's discharge from service, and 
that the preponderance of medical evidence is against a 
showing that any of the veteran's service-connected 
disabilities, including PTSD, have substantially or 
materially contributed to the cause of his death.  The 
preponderance of the evidence is against the appellant's 
claim, and it must be denied.  Gilbert v. Derwinski, supra. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The notice requirements were met in this case by a letter 
sent to the claimant in November 2001.  That letter advised 
the claimant of the information necessary to substantiate her 
claim for service connection for the cause of the veteran's 
death, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The November 2001 letter essentially 
informed the claimant that she should provide any relevant 
evidence in her possession when it explained that she should 
submit or inform VA of any additional evidence she wished VA 
to consider.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That appears 
to have been done in this case.  To the extent full 
notification was not provided in the November 2001 letter, it 
is noteworthy that subsequent notification letters were sent 
in September 2005 and December 2005.  The content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claim was readjudicated and an additional SSOC 
was provided to the appellant in February 2006.  Not only has 
she been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

As the Board concluded above that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006).  Moreover, the appellant was provided additional 
notice on these questions via a February 2006 letter.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's  service medical records and VA 
medical records are in the file.  The record contains the 
veteran's death certificate and records of medical treatment 
during his terminal hospitalization.  Additional VA and 
private medical records identified by the appellant have been 
obtained, to the extent possible.  The claimant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Here, this matter was referred to a VA doctor in December 
2005 for a medical opinion as to the likelihood that any 
service-connected disability contributed to the cause of the 
veteran's death.  That opinion was negative.  Further 
examination or opinion is not needed on the claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant with her claim.  In the circumstances of 
this case, additional efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Therefore, 
the Board may proceed to consider the merits of the claim, as 
indicated above.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

In December 2000, the RO granted service connection for post-
traumatic stress disorder and entitlement to a total 
disability rating based on individual unemployability, both 
effective August 8, 2000.  In January 2001, the veteran filed 
a notice of disagreement, arguing the effective date should 
be in 1993.  In March 2001, the RO prepared a rating decision 
granting an effective date of February 9, 2000, for service 
connection for post-traumatic stress disorder and entitlement 
to a total disability rating based on individual 
unemployability, and issued a statement of the case.  The 
veteran died in October 2001, prior to the end of the time 
period within which he could perfect an appeal of the 
December 2000 rating decision.

In November 2001, the appellant asked what was the status of 
the veteran's appeal for a 1993 effective date.  In response, 
the RO stated in a February 2002 letter that the veteran had 
been informed of the March 2001 decision denying his request 
for an earlier effective date.  That rating decision did not, 
however, abrogate the fact the veteran had filed a notice of 
disagreement, which the RO was clearly aware of since it 
issued him a statement of the case simultaneously with the 
March 2001 rating decision. 

Accrued benefits may be paid if the veteran had a claim for 
additional VA benefits pending when he died, and favorable 
resolution of the claim results in additional monetary 
benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998). In the present case, 
the veteran's claims for earlier effective dates were pending 
when he died, since the appeal period had not yet run.  The 
outcome of these issues will have a direct impact on the 
determination of the appellant's claim for entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  The 
Board finds that these issues are inextricably inextricably 
intertwined, and therefore must be addressed together.  
Harris v. Derwinski, 1. Vet. App. 180 (1991).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Since it is 
necessary to remand this case for further development, the RO 
should also take this opportunity to provide the appellant 
appropriate VCAA notification, including that with regard to 
what is required for the award of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); and Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (March 3, 2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter, which 
provides her with the notices required 
under the relevant portions of the VCAA, 
its implementing regulations, and 
pertinent caselaw.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004); See also Quartuccio, Pelegrini, 
and Dingess/Hartman, supra.    

2.  The RO should develop and adjudicate in 
the first instance the appellant's claims 
for entitlement to accrued benefits (based 
on the claims for earlier effective dates 
that the veteran had pending at the time of 
his death).  If the appellant is 
dissatisfied with resolution of these 
claims, she must file a timely notice of 
disagreement and, following a statement of 
the case, a timely and adequate substantive 
appeal if she wants the Board to also have 
jurisdiction to address her accrued 
benefits claims.

3.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate the 
issue of entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  If 
any benefit sought remains denied, the 
appellant and her representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


